Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 1 of 143 PageID #:8




                                                                               A.1
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 2 of 143 PageID #:9




                                                                               A.2
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 3 of 143 PageID #:10




                                                                            A.3
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 4 of 143 PageID #:11




                                                                            A.4
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 5 of 143 PageID #:12




                                                                            A.5
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 6 of 143 PageID #:13




                                                                            A.6
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 7 of 143 PageID #:14




                                                                            A.7
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 8 of 143 PageID #:15




                                                                            A.8
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 9 of 143 PageID #:16




                                                                            A.9
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 10 of 143 PageID #:17




                                                                            A.10
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 11 of 143 PageID #:18




                                                                            A.11
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 12 of 143 PageID #:19




                                                                            A.12
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 13 of 143 PageID #:20




                                                                            A.13
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 14 of 143 PageID #:21




                                                                            A.14
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 15 of 143 PageID #:22




                                                                            A.15
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 16 of 143 PageID #:23




                                                                            A.16
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 17 of 143 PageID #:24




                                                                            A.17
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 18 of 143 PageID #:25




                                                                            A.18
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 19 of 143 PageID #:26




                                                                            A.19
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 20 of 143 PageID #:27




                                                                            A.20
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 21 of 143 PageID #:28




                                                                            A.21
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 22 of 143 PageID #:29




                                                                            A.22
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 23 of 143 PageID #:30




                                                                            A.23
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 24 of 143 PageID #:31




                                                                            A.24
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 25 of 143 PageID #:32




                                                                            A.25
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 26 of 143 PageID #:33




                                                                            A.26
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 27 of 143 PageID #:34




                                                                            A.27
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 28 of 143 PageID #:35




                                                                            A.28
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 29 of 143 PageID #:36




                                                                            A.29
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 30 of 143 PageID #:37




                                                                            A.30
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 31 of 143 PageID #:38




                                                                            A.31
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 32 of 143 PageID #:39




                                                                            A.32
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 33 of 143 PageID #:40




                                                                            A.33
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 34 of 143 PageID #:41




                                                                            A.34
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 35 of 143 PageID #:42




                                                                            A.35
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 36 of 143 PageID #:43




                                                                            A.36
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 37 of 143 PageID #:44




                                                                            A.37
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 38 of 143 PageID #:45




                                                                            A.38
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 39 of 143 PageID #:46




                                                                            A.39
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 40 of 143 PageID #:47




                                                                            A.40
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 41 of 143 PageID #:48




                                                                            A.41
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 42 of 143 PageID #:49




                                                                            A.42
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 43 of 143 PageID #:50




                                                                            A.43
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 44 of 143 PageID #:51




                                                                            A.44
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 45 of 143 PageID #:52




                                                                            A.45
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 46 of 143 PageID #:53




                                                                            A.46
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 47 of 143 PageID #:54




                                                                            A.47
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 48 of 143 PageID #:55




                                                                            A.48
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 49 of 143 PageID #:56




                                                                            A.49
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 50 of 143 PageID #:57




                                                                            A.50
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 51 of 143 PageID #:58




                                                                            A.51
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 52 of 143 PageID #:59




                                                                            A.52
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 53 of 143 PageID #:60




                                                                            A.53
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 54 of 143 PageID #:61




                                                                            A.54
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 55 of 143 PageID #:62




                                                                            A.55
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 56 of 143 PageID #:63




                                                                            A.56
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 57 of 143 PageID #:64




                                                                            A.57
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 58 of 143 PageID #:65




                                                                            A.58
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 59 of 143 PageID #:66




                                                                            A.59
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 60 of 143 PageID #:67




                                                                            A.60
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 61 of 143 PageID #:68




                                                                            A.61
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 62 of 143 PageID #:69




                                                                            A.62
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 63 of 143 PageID #:70




                                                                            A.63
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 64 of 143 PageID #:71




                                                                            A.64
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 65 of 143 PageID #:72




                                                                            A.65
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 66 of 143 PageID #:73




                                                                            A.66
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 67 of 143 PageID #:74




                                                                            A.67
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 68 of 143 PageID #:75




                                                                            A.68
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 69 of 143 PageID #:76




                                                                            A.69
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 70 of 143 PageID #:77




                                                                            A.70
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 71 of 143 PageID #:78




                                                                            A.71
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 72 of 143 PageID #:79




                                                                            A.72
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 73 of 143 PageID #:80




                                                                            A.73
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 74 of 143 PageID #:81




                                                                            A.74
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 75 of 143 PageID #:82




                                                                            A.75
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 76 of 143 PageID #:83




                                                                            A.76
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 77 of 143 PageID #:84




                                                                            A.77
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 78 of 143 PageID #:85




                                                                            A.78
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 79 of 143 PageID #:86




                                                                            A.79
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 80 of 143 PageID #:87




                                                                            A.80
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 81 of 143 PageID #:88




                                                                            A.81
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 82 of 143 PageID #:89




                                                                            A.82
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 83 of 143 PageID #:90




                                                                            A.83
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 84 of 143 PageID #:91




                                                                            A.84
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 85 of 143 PageID #:92




                                                                            A.85
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 86 of 143 PageID #:93




                                                                            A.86
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 87 of 143 PageID #:94




                                                                            A.87
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 88 of 143 PageID #:95




                                                                            A.88
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 89 of 143 PageID #:96




                                                                            A.89
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 90 of 143 PageID #:97




                                                                            A.90
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 91 of 143 PageID #:98




                                                                            A.91
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 92 of 143 PageID #:99




                                                                            A.92
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 93 of 143 PageID #:100




                                                                            A.93
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 94 of 143 PageID #:101




                                                                            A.94
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 95 of 143 PageID #:102




                                                                            A.95
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 96 of 143 PageID #:103




                                                                            A.96
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 97 of 143 PageID #:104




                                                                            A.97
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 98 of 143 PageID #:105




                                                                            A.98
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 99 of 143 PageID #:106




                                                                            A.99
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 100 of 143 PageID #:107




                                                                           A.100
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 101 of 143 PageID #:108




                                                                           A.101
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 102 of 143 PageID #:109




                                                                           A.102
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 103 of 143 PageID #:110




                                                                           A.103
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 104 of 143 PageID #:111




                                                                           A.104
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 105 of 143 PageID #:112




                                                                           A.105
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 106 of 143 PageID #:113




                                                                           A.106
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 107 of 143 PageID #:114




                                                                           A.107
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 108 of 143 PageID #:115




                                                                           A.108
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 109 of 143 PageID #:116




                                                                           A.109
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 110 of 143 PageID #:117




                                                                           A.110
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 111 of 143 PageID #:118




                                                                           A.111
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 112 of 143 PageID #:119




                                                                           A.112
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 113 of 143 PageID #:120




                                                                           A.113
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 114 of 143 PageID #:121




                                                                           A.114
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 115 of 143 PageID #:122




                                                                           A.115
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 116 of 143 PageID #:123




                                                                           A.116
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 117 of 143 PageID #:124




                                                                           A.117
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 118 of 143 PageID #:125




                                                                           A.118
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 119 of 143 PageID #:126




                                                                           A.119
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 120 of 143 PageID #:127




                                                                           A.120
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 121 of 143 PageID #:128




                                                                           A.121
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 122 of 143 PageID #:129




                                                                           A.122
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 123 of 143 PageID #:130




                                                                           A.123
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 124 of 143 PageID #:131




                                                                           A.124
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 125 of 143 PageID #:132




                                                                           A.125
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 126 of 143 PageID #:133




                                                                           A.126
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 127 of 143 PageID #:134




                                                                           A.127
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 128 of 143 PageID #:135




                                                                           A.128
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 129 of 143 PageID #:136




                                                                           A.129
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 130 of 143 PageID #:137




                                                                           A.130
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 131 of 143 PageID #:138




                                                                           A.131
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 132 of 143 PageID #:139




                                                                           A.132
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 133 of 143 PageID #:140




                                                                           A.133
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 134 of 143 PageID #:141




                                                                           A.134
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 135 of 143 PageID #:142




                                                                           A.135
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 136 of 143 PageID #:143




                                                                           A.136
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 137 of 143 PageID #:144




                                                                           A.137
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 138 of 143 PageID #:145




                                                                           A.138
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 139 of 143 PageID #:146




                                                                           A.139
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 140 of 143 PageID #:147




                                                                           A.140
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 141 of 143 PageID #:148




                                                                           A.141
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 142 of 143 PageID #:149




                                                                           A.142
Case: 1:19-cv-06700 Document #: 1-1 Filed: 10/09/19 Page 143 of 143 PageID #:150




                                                                           A.143
